IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

Dorothy Woodruff,                             )           PER CURIAM DECISION
                                              )
       Petitioner and Appellee,               )            Case No. 20110942‐CA
                                              )
v.                                            )                   FILED
                                              )                (March 29, 2012)
Myron Abbott Woodruff III,                    )
                                              )               2012 UT App 87
       Respondent and Appellant.              )

                                            ‐‐‐‐‐

Fourth District, Nephi Department, 104600055
The Honorable James M. Brady

Attorneys:       James K. Slavens, Nephi, for Appellant
                 Randy S. Kester, Provo, for Appellee

                                            ‐‐‐‐‐

Before Judges Voros, Orme, and Roth.

¶1      Myron Abbott Woodruff III seeks review of the district court’s Findings of Fact
and Conclusions of Law, entered on September 11, 2011. This matter is before the court
on its own motion for summary disposition on the basis that this court lacks jurisdiction
because there is no final, appealable order.

¶2      This court does not have jurisdiction to consider an appeal unless it is taken from
a final judgment or order or qualifies for an exception to the final judgment rule. See
Loffredo v. Holt, 2001 UT 97, ¶¶ 10, 15, 37 P.3d 1070. An order is final only if it disposes
of the case as to all parties and “finally dispose[s] of the subject‐matter of the litigation
on the merits of the case.” Bradbury v. Valencia, 2000 UT 50, ¶ 9, 5 P.3d 649 (internal
quotation marks omitted); see also Utah R. Civ. P. 54(b) (stating that an order “that
adjudicates fewer than all the claims or the rights and liabilities of fewer than all the
parties shall not terminate the action as to any of the claims or parties, and the order or
other form of decision is subject to revision at any time before the entry of judgment
adjudicating all the claims and rights and liabilities of all the parties”).

¶3      The document entitled Findings of Fact and Conclusions of Law entered by the
district court is not a final order because it does not dispose of all issues in the litigation.
The Findings of Fact and Conclusions of Law directed Dorothy Woodruff’s counsel to
incorporate such findings and conclusions into a decree of divorce. No decree of
divorce has been entered by the district court. Thus, the September 11, 2011 Findings of
Fact and Conclusions of Law did not finally resolve all issues in the litigation.
Accordingly, this court lacks jurisdiction to hear this appeal. When this court lacks
jurisdiction, it must dismiss the appeal. See Loffredo, 2001 UT 97, ¶ 11.

¶4     The appeal is dismissed without prejudice to the filing of a timely appeal after
the district court enters a final, appealable order.




____________________________________
J. Frederic Voros Jr.,
Associate Presiding Judge




____________________________________
Gregory K. Orme, Judge




____________________________________
Stephen L. Roth, Judge




20110942‐CA                                    2